DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the metal atoms" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Amending “the metal atoms” to e.g. M1 and M2 would overcome the instant rejection.
Claim 24 recites the limitation "the co-catalyst (B)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 24 depends upon claim 16.  Amending to depend upon claim 21 would overcome the instant rejection.
Claims 28 and 29 recite the limitation "the polypropylene polymer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21-24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,262,197 (herein Aulbach).
As to claims 16-17 and 19, Aulbach discloses metallocene compounds of the structure: 
    PNG
    media_image1.png
    150
    173
    media_image1.png
    Greyscale
.  See col. 2, lines 50-65.  Unit m is defined preferably 2 (note that when unit m is 2, it is divalent as claimed).  See col. 2, lines 60-65.  Unit X can be selected from the Markush group of col. 3, lines 16-28 (note that most of the species, such as halogen, read on the claimed species).  Unit L is taught in col. 3, lines 35-60, most of which read on the instant claims such as cyclopentadienyl rings, etc.  Unit M (col. 2, lines 63-68) is preferably zirconium, hafnium and titanium (col. 3, lines 10-16 and exemplified as zirconium).  Unit B (when m=2) is taught 
    PNG
    media_image2.png
    118
    200
    media_image2.png
    Greyscale
 in col. 4, lines 25-35 (note that the structure is taught in a group of 6 possible species when m=2).  Therein, unit R1 (col. 4, lines 35-44) is exemplified as 1,4-phenylene (col. 5, lines 1-8, reading on the claimed phenylene of the first structure).  Units R2 (reading on claimed units R1 and R2) is taught in col. 5, lines 8-16 and all the species read on the claimed hydrogen or aliphatic, aromatic or cyclic groups.     Unit E is taught is preferably carbon.  See col. 4, lines 20-25.
The metallocene compounds are taught for use in a process for homo or copolymerizing (with other olefins) olefins.  Propylene is specifically mentioned as a preferred olefin.  See col. 13, lines 20-40.   The polymerization takes place in a polymerization reactor (col. 15, lines 30-40) in the presence of a catalyst composition including the metallocene compound (col. 15).  
Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E).  In light of this discussion, it is apparent that the presently claimed invention is arrived at by choosing from selecting Unit B, R1 as phenylene and the olefin as propylene from the finite number of identified, predictable solutions with a reasonable expectation of success. In otherwords, each of the components are specifically taught as suitable and are preferred. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have selected the claimed metallocene for propylene copolymerization and thereby arriving at the presently claimed invention.
As to claim 18, all the components are taught as being the same and the examples are symmetric.  
As to claims 21-22, the composition comprises a cocatalyst such as methyl aluminoxane being exemplified.  See examples starting at col. 16, line 35 and col. 14, lines 20-45.
As to claim 23, the cocatalysdt is taught as R43CBR54 (the typo is acknowledged), wherein R4 is taught as phenyl and R5 is taught as pentafluorophenyl.  See paragraph bridging col. 13-14.  Thus, reading on the claimed triphenylcarbonium tetrakis (perfluorophenyl) borate).  
As to claim 24, triethyl aluminum is taught.  See col. 14, lines 20-45 and col. 15, lines 30-38.
As to claim 26, the reaction is performed in a polymerization reactor and no other reactors are taught.  See generally col. 13-14.
As to claim 27, the polymerization is performed in bulk.  See col. 13, lines 40-47.  


Allowable Subject Matter
Note that no prior art rejections are made over claims 20, 25 and 28-29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764